DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ arguments filed on 19 July 2021 have been fully considered but they are not deemed to be persuasive.
By the amendment filed 19 July 2021, claims 1, 7, 10-14, 16, 17_ have been amended; claims 6, 15, and 19 have been canceled.
Claims 1-5, 7-14, 16-18, and 20-21 are now pending.
Claims 1-5, 7-14, 16-18, and 20-21 are rejected.
Response to Arguments
On page 14-15, Applicants argue in substance that Xue does not disclose that the scenario model includes critical scene information configuredd to establish the communication scene and/or is sued for the scene adaptation of the plurality of communication connections comprised in the scene.
Examiner disagrees. 
As recited in the rejection of claim 1, Xue discloses:
creating a scene template for the communication scene, wherein the scene template comprises critical scene information for the communication scene, and the critical scene information is configured to establish the communication scene and/or is used for the scene adaption of the plurality of communication connections comprised in the scene (fig. 1, step 105; para. 90, 122, MPS establishes a connection to the body device according to the networking mode; para. 82, 85, the MPS determines, according to the location parameter and the ambient parameter that are of the user, a scenario of the MPS; the parameters being entered into a scenario model for computation; e.g., humidity parameter as 
Xue discloses using location parameter and ambient parameter to determine a scenario of the MPS, to establish, and re-establish, connections to the body devices and nodes among the clusters, constituting creating a scene template which comprises critical scene information, configured to establish the communication scene. Xue thus discloses the claimed limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-14, 16-18, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xue et al (US Pub. 2017/0264693).

Regarding claim 1, Xue discloses a communication method, comprising: 
establishing a communication scene by incorporating a set of a plurality of communication connections into the communication scene, and establishing a service association relation among the plurality of communication connections (fig. 5(a), clusters, body devices, nodes; para. 117, layered routing requires clustering of nodes on the network, each cluster forming a routing subnet; clustering based on current load and statuses of clustering heads); 
performing scene adaption to the plurality of communication connections comprised in the communication scene, wherein the scene adaption comprises at least one of service synchronization, resource scheduling, or connection re-establishment (fig. 5(b), three clusters; para. 117, When the dormant triangle-shaped device is waken up, the mobile personal station (MPS) may determine, according to current load and other statuses of two cluster heads, whether a third cluster needs to be set. If a third cluster is needed, the device is set as a cluster head of the third cluster, and some nodes are allotted from the other two clusters to be managed by the device; i.e., connection with waken-up body device analogous to connection re-establishment); and
creating a scene template for the communication scene, wherein the scene template comprises critical scene information for the communication scene, and the critical scene information is configured to establish the communication scene and/or is used for the scene adaption of the plurality of communication connections comprised in the scene (fig. 1, step 105; para. 90, 122, MPS establishes a connection to the body device according to the networking mode; para. 82, 85, the MPS determines, according to the location parameter and the ambient parameter that are of the user, a scenario of the MPS; the parameters being entered into a scenario model for computation; e.g., humidity parameter as related to scenario of being a swimming pool or in a sea; fig. 5; para. 117-119, the MPS performs network optimization; para. 124, the MPS re-establishes a connection to the body device according to the networking mode when the networking mode is different from the most power-saving mode; para. 125, the MPS establishes a connection according to the most power-saving connection mode; whether the current connectino mode suits the current scenario is determined according to the networking mode; and if the current connection mode does not suit the current scenario, a connection is re-established according to the networking mode). 

Regarding claim 2, Xue further discloses wherein, the establishing a communication scene by incorporating a plurality of communication connections into the communication scene, comprises: 
establishing the communication scene through a human-machine interaction interface (fig. 5; para. 106, a human body is used as a conductor for communication; para. 117, the body device is in dormant state; then the dormant triangle-shaped device is waken up); or 


Regarding claim 3, Xue further discloses wherein the obtaining communication information reported by the plurality of communication devices, determining whether the plurality of communication devices belong to the same scene or not based on the communication information reported by the plurality of communication devices, and in the case that plurality of communication devices belong to the same scene, establishing the communication scene for the plurality of communication devices, comprises: 
obtaining the communication information reported by the plurality of communication devices, wherein the communication information comprises at least one of: user identifiers, communication time information, communication location information, device type information, environment information, or service type information (para. 79, The mobile personal station traverses the body device list according to the identifier of the body device to obtain information about the body device from the body device list. Common information about a body device includes: a communication mode, a communication priority, a battery power status, a device category, a device type, and the like that are of the body device.); 
determining whether the communication information reported by the plurality of communication devices matches predefined critical scene information or not (para. 85, obtaining scenario by means of matching); 


Regarding claim 4, Xue further discloses further comprising: 
configuring a scene label for a plurality of communication devices within the scene (para. 117, each cluster forms a routing subnet; para. 134, common scenarios: in bed, at work, surfing the Internet, doing sports, and the like). 

Regarding claim 5, Xue further discloses wherein communication resources within the communication scene comprise communication resources of different operators, communication resources of different networks, communication resources of different frequency bands, communication resources of different communication technology systems and/or communication resources of different network hierarchies; 
the performing the scene adaption to the plurality of communication connections comprised in the communication scene, comprises: 
performing the scene adaption to the plurality of communication connections comprised in the scene across operators, across networks, across frequency bands, across communication technology systems, and/or across network hierarchies (para. 106, Future body devices and communication are to present an ecology with body devices diversified in size, co-existence of multi-hop and single-hop networks, different spectra used in communication, and co-existence of wired communication and wireless communication, where in wired communication, a human body is used as a conductor for communication.). 

Regarding claim 7, Xue further discloses wherein, the creating the scene template for the communication scene comprises: 
classifying and/or filtering the critical scene information in the communication scene through a human-computer interaction interface, and creating the scene template comprising results of the classifying and/or the filtering (para. 85, obtaining scenario by means of matching; para. 134, common scenarios: in bed, at work, surfing the Internet, doing sports, and the like).

Regarding claim 8, Xue further discloses further comprising: 
setting priority levels of communication devices and/or services within the communication scene (para. 79, communication priority of a body device), 
wherein the performing the scene adaption to the plurality of communication connections comprised in the communication scene comprises: 
performing the scene adaption to the plurality of communication connections comprised in the communication scene based on the priority levels of the communication devices and/or the services within the scene (para. 117, 119, the MPS may optimize and adjust the clustering according to working statuses of all the body devices). 

Regarding claim 9, Xue further discloses wherein, the service synchronization comprises time synchronization and/or synchronization of security policies; and/or 
the resource scheduling comprises configuring transmission resources for communication connections by sharing resources, bundling resources, and/or adjusting a scheduling priority level (fig. 5; para. 117, determining whether third cluster needs to be set); and/or 


Claim 10 recites a communication device corresponding to the communication method of claim 1, and is thus similarly rejected.

Claims 11-14 and 16-18 recite substantially identical subject matter as recited in claims 2-5 and 7-9, respectively, and are thus similarly rejected.

Regarding claims 20 and 21, Xue further discloses wherein, the plurality of communication devices and a device obtaining the communication information reported by the plurality of communication devices are peer devices in the communication scene (fig. 5; para. 117). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468